Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,526,178 to Yang et al.
Regarding claim 1, Yang et al disclose a method of back-drilling a plated multi-layer circuit board (201), comprising: electrically connecting a boring device (202) with the plated multi-layered circuit board (201, see Fig. 2); extending a cutting device (203) until contact with a barrel (2014) of the plated multi-layered circuit board is sensed; reciprocally extending the cutting device (203) a first predetermined distance into the barrel (S101) and retracting the cutting device a second predetermined distance to form a bore; after retraction, sensing for electrical contact indicating a closed circuit between the cutting device and the plated multi-layered circuit board (S102); if a closed circuit is sensed determining that a sliver has been formed in the barrel (the continuity of between the cutting device and the barrel is continuously monitoring/sensing during the retraction of the cutting device, until the disconnection is detect as described in step S102).
Regarding claim 2, Yang et al disclose the plated multi-layered circuit board (201) has a first layer (2011) formed of a conductive material electrically connected with the barrel (2014) , and further comprising the step of disconnecting the barrel from the conductive material (see Fig. 3).
	Regarding claim 3, Yang et al disclose the cutting device is a first cutting device and wherein disconnecting the barrel from the conductive material is defined further as extending a second cutting device a predetermined distance through the first layer of the plated multi-layered circuit board to form a first bore (see Fig. 3).
Regarding claim 4, Yang et al disclose the step of sensing for electrical contact indicating a closed circuit between the cutting device and the plated multi-layered circuit board is performed at multiple locations (see Figs. 1 and 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent 9,341,670 to Bartley et al disclose the method of detecting the sliver of barrel after backdrilling using a capacitance probe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/June 18, 2022 		                                           Primary Examiner, Art Unit 3729